Luke, J.
1. Where one is indicted under section 715 of the Penal Code of 1910, it is incumbent on the State to prove the contract as alleged, and to prove such a state of facts as will authorize the jury to find that at the time he procured the thing of .value upon the contract, he did not intend to perform the services which he contracted to perform, but then and there had the intent to defraud.
2. This ease is controlled by the decisions in the eases of Johnson v. State, 125 Ga. 243 (54 S. E. 184); Green v. State, 6 Ga. App. 324 (64 S. E. 1121); Durham v. State, 17 Ga. App. 810 (88 S. E. 594).
3. The evidence did not authorize the verdict of guilty, and the court erred in overruling the motion for a new trial.

Judgment reversed.


Wade, O. J., and George, J., concur.